DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant’s response received 04/11/2021 is acknowledged. Claims 1-18 are pending in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shivaswamy et al. (US 20040066831 A1) in view of Held et al. (US 20140167745 A1) and Smith et al. (US 20110022220 A1).
Regarding claim 1, Shivaswamy discloses a method for measuring the volumetric accuracy (associated with thermal expansion) of a machine having machine members (Figs. 1 and 2) and a working tool (e.g., cutting tool 93) at all times to include during machine operation (para. 0016, 0040), the method comprising the steps of: measuring the machine geometry errors prior to machine operation using traditional methods to develop a baseline characterization of the machine members (para. 0058: “By using a method that obtains the effective coefficient of expansion initially for the machine installation means that a proper baseline for machine calibration is established and can be used again and again during maintenance checks”); mounting sensors on the machine members (para. 0016: “ … installing one or more temperature sensors, such as conventional thermocouples, at various locations on the machine, positioning a first machine member at a known "reference" location, relative to a second machine member, installing a linear position measuring device to detect changes in position of the first machine member relative to the second machine member along a first axis of movement, …”; also see para. 0045) and calibrating the sensors to a zero position (paea. 0045, 0047: “…the linear measurement device 120 is "zeroed", thereby defining a "home" position of the head 60, relative to the rails 42”); correlating each sensor location to a physical location of a measured geometry point on the machine members (para. 0016, 0045); directly measuring a change of machine members continuously in real time at each sensor location on the machine members during machine operation (para. 0045: “The laser measuring device 120 … accurately measure, using conventional techniques, a distance "D" between the interferometer 122 and the retroreflector 123, which of course, is a function of both time and temperature”; para. 
	Shivaswamy does not mention explicitly: said change of machine members is an angular change of the machine members; and said sensors comprise precision sensors.
Held discloses a method for measuring the volumetric accuracy of a machine having machine members (Abstract), comprising: directly measuring an angular change of machine members continuously in real time at each sensor location on the machine members during machine operation (para. 0159).
Since Shivaswamy and Held both pertain to measuring the volumetric accuracy of a machine tool and Held teaches the general condition for measuring relative mobility of the machine members, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate Held’s teaching of measurement arrangement into the invention of Shivaswamy to directly measure angular or orientation or alignment changes between machine members continuously in real time, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. Doing so would obviously improve the integrity in measuring and assessing the volumetric accuracy of the machine (Shivaswamy, para. 0012, 0016; Held, para. 0002: “… Examples of such relative movements are rotational movements of a rotational device …, movements when setting the position and/or alignment of a probe or probe head (which has a sensor system) … and the mechanical bending due 
As to the limitation of precision sensors, Smith discloses a method for measuring the volumetric accuracy of a machine tool having machine members at all times to include during machine operation, comprising precision sensors mounted on the machine members for measuring the volumetric accuracy and/or volumetric error of the machine tool (para. 0004-0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith precision sensors into the combination of Shivaswamy and Held to arrive at the claimed invention, as an intended use of Smith precision sensors. It is held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 2, the combination of Shivaswamy, Held and Smith teaches the method of claim 1 including the limitations as discussed above. Shivaswamy does not but Held further teaches: using changes in measured angles by a plurality of fixed sensors (e.g., 14a, 14b in Fig. 6) mounted on the machine members (13) to calculate machine geometry error and volumetric accuracy, while the machine and tool are static and not moving (Held, para. 0006, 0135, 0152; by inherency, when performing a single or repeated calibration, the machine and tool must be static and not moving, and the system obtains measured values to calculate machine geometry error and volumetric accuracy). As such, the combination of Shivaswamy, Held and Smith renders the claimed invention obvious.

	Regarding claim 4, the combination of Shivaswamy, Held and Smith teaches the method of claim 1 including the limitations as discussed above. Shivaswamy further teaches: sensing and measuring machine member temperature; mapping the tool path error to the measured machine member temperature of each sensor location to track periodic changes in machine geometry as a function of temperature, and developing a trend analysis over time (Fig. 3 and related text). As such, the combination of Shivaswamy, Held and Smith renders the claimed invention obvious.
	Regarding claim 5, the combination of Shivaswamy, Held and Smith teaches the method of claim 1 including the limitations as discussed above. Shivaswamy further teaches: tracking changes in machine geometry determined by comparing sensor readings and interpolated results to the baseline characterizationas a function of temperature on a timed basis (Fig. 3 and related text). As such, the combination of Shivaswamy, Held and Smith renders the claimed invention obvious.
	Regarding claim 9, the combination of Shivaswamy, Held and Smith teaches the method of claim 1 including the limitations as discussed above. Shivaswamy does not but Held further teaches: using angle sensors (with a broad interpretation to the claim, 
	Regarding claim 10, Shivaswamy discloses: using data from a plurality of sensors to provide a revision of baseline characteristic measurements (para. 0058, 0059, 0062-0063; with broad interpretation to the claim, the compensation tables in Fig. 4 reads on “baseline characteristic measurements”).   
	Regarding claim 11, Shivaswamy discloses a system to produce calculated tool path error (e.g., Fig. 3) of a machine tool (Fig. 2) having machine members by monitoring the geometric error of the machine members and volumetric accuracy during machine operation (para. 0016, 0040), the system comprising: a central processing unit (CPU) for receiving readings taken from baseline characterization of machine geometry errors (para. 0044, 0058) comprising roll, pitch, yaw, straightness, squareness, and volumetric accuracy (para. 0012); a plurality of fixed sensors mounted on the machine members that directly measure the relationship between machine members (para. 0045: “The laser measuring device 120 … accurately measure, using conventional techniques, a distance "D" between the interferometer 122 and the retroreflector 123, which of course, is a function of both time and temperature”; para. 0056-0058); data acquisition devices for transmitting readings taken by the fixed precision sensors during machine tool operation to the CPU, whereby the CPU compares readings from the sensors to the baseline characterization readings in real time to produce a continuously calculated updated tool path error (para. 0044-0045, 0056-0058).

Held discloses a system for measuring the volumetric accuracy of a machine having machine members (Abstract), comprising: a plurality of fixed sensors mounted on the machine members that directly measure an angular change between machine members continuously in real time at each sensor location on the machine members during machine operation (para. 0159).
Since Shivaswamy and Held both pertain to measuring the volumetric accuracy of a machine tool and Held teaches the general condition for measuring relative mobility of the machine members, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate Held’s teaching of measurement arrangement into the invention of Shivaswamy to directly measure angular or orientation or alignment changes between machine members continuously in real time, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. Doing so would obviously improve the integrity in measuring and assessing the volumetric accuracy of the machine (Shivaswamy, para. 0012, 0016; Held, para. 0002: “… Examples of such relative movements are rotational movements of a rotational device …, movements when setting the position and/or alignment of a probe or probe head (which has a sensor system) … and the mechanical bending due to mechanical forces and/or the thermal expansion or thermal contraction of the material of an arrangement for measuring coordinates or of a machine tool …”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith precision sensors into the combination of Shivaswamy and Held to arrive at the claimed invention, as an intended use of Smith precision sensors. It is held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 12, the combination of Shivaswamy, Held and Smith teaches the system of claim 11 including the limitations as discussed above. Shivaswamy does not but Held teaches: wherein the fixed sensors mounted on machine members calculate linear movement of the machine members in the X, Y, and Z axes by using angular errors obtained from the plurality of fixed sensors (para. 0197). As such, the combination of Shivaswamy, Held and Smith renders the claimed invention obvious.
Regarding claim 13, the combination of Shivaswamy, Held and Smith teaches the system of claim 11 including the limitations as discussed above. Shivaswamy does not but Held teaches: further teaches: wherein the fixed sensors continuously measure rotational movement of the machine members around machine axes (para. 0159).  As such, the combination of Shivaswamy, Held and Smith renders the claimed invention obvious.
Regarding claim 14, the combination of Shivaswamy, Held and Smith does not mention explicitly: wherein the fixed precision sensors are electronically programmable angle sensors.  

Regarding claim 15, the combination of Shivaswamy, Held and Smith teaches the system of claim 11 including the limitations as discussed above. Shivaswamy does not but Held teaches: a rotary head on the machine tool and at least one fixed sensor (e.g., 15 in Fig. 6) mounted on said rotary head (para. 0149). As such, the combination of Shivaswamy, Held and Smith renders the claimed invention obvious.
Regarding claim 16, the combination of Shivaswamy, Held and Smith teaches the system of claim 11 including the limitations as discussed above. Shivaswamy does not but Held teaches: a column (e.g., 53 in Fig. 11) for supporting the rotary head on the machine tool and at least one fixed sensor (14b) mounted on said column. As such, the combination of Shivaswamy, Held and Smith renders the claimed invention obvious.
Regarding claim 17, the combination of Shivaswamy, Held and Smith teaches the system of claim 16 including the limitations as discussed above. Shivaswamy does not but Held teaches: a support beam (e.g., 51 in Fig. 11) on the machine tool for supporting the rotary head; and at least one fixed sensor (15a) is mounted on said support beam. As such, the combination of Shivaswamy, Held and Smith renders the claimed invention obvious.
.
5.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shivaswamy in view of Held and Smith as applied to claim 4 above further in view of Jalluri et al. (US 10088826 B2).
	Regarding claims 6-8, the combination of Shivaswamy, Held and Smith is silent on: said method further comprising the steps of: tracking changes in machine geometry as a function of temperature on an hourly basis; tracking changes in machine geometry as a function of temperature on a daily basis; tracking changes in machine geometry as a function of temperature on a seasonal basis.  
	Jalluri discloses a thermal error compensation method for machine tools having machine members (Abstract), comprising: sensing and measuring material temperature of the machine members (col. 8, lines 8-22); measuring a change of machine members continuously at each sensor location during machine operation (col. 7, line 66 – col. 8, line 8); and mapping tool path error to the measured material temperature of each sensor location to track periodic changes in machine geometry as a function of temperature (col. 9, line 53 – col. 10, line 40); develop a trend analysis over time (col. 7, line 9 – col. 9, line 52; also see Fig. 5); tracking changes in machine geometry as a function of temperature basis on a timed basis (col. 9, line 53 – col. 10, line 40); tracking 
	It would have been obvious to one of ordinary skill in the art to incorporate Jalluri’s teaching of tracking changes in machine geometry as a function of temperature basis on a timed basis into the combination of Shivaswamy/Held/Smith to arrive the claimed invention. Doing so would provide the method of Shivaswamy/Held/Smith with ability of improving, troubleshooting, or assessing the effectiveness of CNC machine thermal compensation mechanisms (Jalluri, Abstract).
	
Response to Arguments
6.	Applicant's arguments received 04/11/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-5 as set forth above in this Office action.
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.S/Examiner, Art Unit 2862   

/TOAN M LE/Primary Examiner, Art Unit 2864